       Case 1:18-cv-04814-LJL-SDA Document 266 Filed 12/19/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      12/19/2020
 Jodi Rouviere, et al.,

                                 Plaintiffs,
                                                                 1:18-cv-04814 (LJL) (SDA)
                     -against-
                                                                 OPINION AND ORDER
 Depuy Orthopaedics, Inc. et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

        Before the Court is Plaintiffs’ motion, pursuant to Rule 59(e) of the Federal Rule of Civil

Procedure and S.D.N.Y. Local Civil Rule 6.3, requesting the Court to alter, amend or set aside its

Opinion and Order, dated November 24, 2020, granting the motion of Defendant DePuy

Orthopaedics, Inc. (“DePuy”) to strike or otherwise preclude the DePuy-related opinions offered

by Plaintiffs’ alternate engineer expert, John Jarrell, Ph.D. (“Jarrell”). (Pls.’ Mot., ECF No. 244.) For

the reasons set forth below, Plaintiffs’ motion is DENIED.

                                               BACKGROUND

        This is a medical device product liability case that was commenced on May 31, 2018

arising from injuries allegedly sustained by Plaintiff Jodi Rouviere after receiving a purportedly

defective hip implant containing components manufactured by DePuy and another defendant,

Howmedica Osteonics Corporation (“Howmedica”), doing business as Stryker Orthopaedics. (See

Compl., ECF No. 1, ¶ 1; Am. Compl., ECF No. 26, ¶ 1.) The motion currently before the Court

follows the Court’s November 24, 2020 Opinion and Order (“November 24 Order”), granting

DePuy’s motion to strike or otherwise preclude the DePuy-related opinions offered by Jarrell. See

Rouviere v. DePuy Orthopaedics, Inc., No. 18-CV-04814 (LJL) (SDA), 2020 WL 6939646 (S.D.N.Y.
       Case 1:18-cv-04814-LJL-SDA Document 266 Filed 12/19/20 Page 2 of 7




Nov. 24, 2020). 1 The Court found that Plaintiffs failed to make a showing of good cause for their

failure to offer the DePuy-related opinions by the September 21, 2020 deadline for expert

disclosures, and thus granted DePuy’s motion to strike. See id. at *3. Familiarity with the entirety

of the November 24 Order is presumed.

        One of the arguments that had been raised by Plaintiffs in opposition to DePuy’s motion

to strike was that there were “questions regarding whether the Prior Engineer Expert was

‘look[ing] out’ for DePuy by not offering opinions as to DePuy.” See Rouviere, 2020 WL 6939646,

at *3. The Court found this argument to be disingenuous “because Plaintiffs were aware of the

content and scope of the [prior engineer expert] report at the time they served it and, if they

believed it was insufficient in scope because it failed to encompass opinions regarding DePuy,

they could have sought relief from the September 21, 2020 deadline at that time.” Id. The Court

also noted that, even though “Plaintiffs’ counsel stated that he received the report from the Prior

Engineer Expert late in the day on September 21, 2020 and had little time to review it before the

deadline . . ., if Plaintiffs believed they had good cause to do so, Plaintiffs could have sought an

extension of the deadline to submit expert opinions against DePuy in the days and weeks

thereafter, but failed to do so.” Id. at n.3. 2



1
  The Court had granted Howmedica’s motion to disqualify a prior engineer expert on the ground that
Howmedica previously had retained him as a paid consultant in the defense of litigations raising issues
similar to those raised in the present case, but the Court gave leave to Plaintiffs to serve an expert
disclosure by an alternate engineer expert regarding the same scope of subject areas as were covered by
the prior engineer expert. See Rouviere, 2020 WL 6939646, at *1. Plaintiffs thereafter served an expert
disclosure by Jarrell, their alternate engineer expert, which included opinions as to DePuy, even though
the prior engineer expert’s report did not contain any DePuy-related opinions. See id. at *2.
2
  Although the prior engineer expert report, which did not contain any DePuy-related opinions, was served
on September 21, 2020, Plaintiff did not seek an extension of time to submit DePuy-related opinions, but
instead included DePuy-related opinions in the Jarrell report that was served on November 9, 2020.


                                                   2
       Case 1:18-cv-04814-LJL-SDA Document 266 Filed 12/19/20 Page 3 of 7




        In the November 24 Order, the Court also held, with respect to the prior engineer expert’s

work for DePuy, as follows:

        At the time Plaintiffs disclosed the Prior Engineer Expert, they produced to
        Defendants a list of his prior testimony that identified five cases in which he had
        testified on behalf of DePuy or Johnson & Johnson and three cases in which he
        had been retained by Barnes & Thornburg, DePuy’s counsel in this action. (See
        DePuy 11/20/20 Reply at 3 & Ex. A (ECF No. 223-1).) Thus, Plaintiffs knew, or
        should have known, of the Prior Engineer Expert’s prior relationship with DePuy
        at the time they served the Prior Engineer Expert’s report, and cannot now
        complain of some possible bias that such expert had in favor of DePuy.

Rouviere, 2020 WL 6939646, at *3 (footnote omitted).

        Plaintiffs did not file any objections to the November 24 Order. However, on December

5, 2020, Plaintiffs filed the motion for reconsideration that is now before the Court. (See Pls.’

Mot.) The central premise of Plaintiffs’ motion is that, during oral argument regarding DePuy’s

motion to strike, DePuy’s counsel made a representation to the Court that there is no ongoing

litigation in which the prior engineer expert is engaged on behalf of DePuy, which Plaintiffs

contend is not true. 3 (See Pls.’ Mem., ECF No. 250, at 10.) Plaintiffs argue that that the Court “was

misled at the oral argument hearing by and relied on DePuy and its counsel’s representation that

the disqualified expert was not involved in any pending litigation.” (Id. at 11.)

        Plaintiffs submitted with their reconsideration motion a Declaration from Matt Morrison,

who is a shareholder at the law firm of Harrison Davis Steakley Morrison Jones, P.C. (“Harrison

Davis”). (Morrison Decl., ECF No. 245.) Mr. Morrison stated that he represents Bryon D. Rowe



3
  The transcript of the oral argument held on November 24 reflects that, prior to making the
representation set forth in the text above, DePuy’s counsel stated: “Disqualified expert did testify at
deposition in 2014. That MDL has been resolved publicly. They’re in process of settling those claims. There
are no more bellwether cases. That is not an ongoing litigation in which the disqualified expert has any
role.” (11/24/20 Tr., ECF No. 248, at 14.)


                                                    3
         Case 1:18-cv-04814-LJL-SDA Document 266 Filed 12/19/20 Page 4 of 7




and Melanie A. Rowe in the civil product liability case against DePuy entitled Bryon D. Rowe and

Melanie A. Rowe v. Depuy Orthopaedics, Inc. et al., No. 3:12-cv-04354-K (N.D. Tex. – Dallas

Division). (Morrison Decl. ¶ 2.) Mr. Morrison stated that the Rowe case was transferred under

the MDL case captioned and numbered In Re: DePuy Orthopaedics, Inc. Pinnacle Hip Implant

Product Liability Litigation, MDL No. 2244 (N.D. Tex. – Dallas Division). (Id.) He also stated that

the MDL case is still an open and pending litigation. (Id. ¶ 3.)

          In response to Plaintiffs’ motion for reconsideration, DePuy submitted a declaration from

its counsel and also submitted a declaration from another shareholder at the Harrison Davis law

firm. (See Eaton Decl., ECF No. 259-3; Davis Decl., ECF No. 259-4. 4) These declarations are

consistent with statements made by DePuy’s counsel at oral argument that the “MDL has been

resolved publicly,” that “[t]hey’re in process of settling those claims,” that “[t]here are no more

bellwether cases” and that the Rowe case “is not an ongoing litigation in which the disqualified

expert has any role.” 5 (11/24/20 Tr. at 14.)

          On December 18, 2020, Plaintiffs filed their reply. (Reply, ECF No. 264.)

                                            LEGAL STANDARDS

          Motions for reconsideration are governed by Local Civil Rule 6.3. The moving party must

set forth “concisely the matters or controlling decisions which counsel believes the Court has

overlooked.” S. & E.D.N.Y. L. Civ. R. 6.3. Reconsideration only should be granted when the moving

party “identifies an intervening change of controlling law, the availability of new evidence, or the



4
    Redacted versions of these Declarations are filed as part of ECF No. 263-1.
5
 Because the Court has granted DePuy’s motion to seal certain portions of its declarations (see 12/19/20
Order, ECF No. 265), the Court does not set forth herein the precise content of the material portions of
the declarations submitted by DePuy in opposition to the pending motion.


                                                       4
      Case 1:18-cv-04814-LJL-SDA Document 266 Filed 12/19/20 Page 5 of 7




need to correct a clear error or prevent manifest injustice.” Beth Yechiel Mechil of Tartikov, Inc.

v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013); see also LCS Grp., LLC v. Shire LLC, No.

18-CV-02688 (AT) (SDA), 2020 WL 5077075, at *1 (S.D.N.Y. Aug. 27, 2020) (“The standard for

granting such a motion is strict, and reconsideration will generally be denied unless the moving

party can point to controlling decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion reached by the court.” (quoting

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995))).

       Under Federal Rule of Civil Procedure 59(e), a district court may “alter or amend judgment

to correct a clear error of law or prevent manifest injustice.” ING Global v. United Parcel Serv.

Oasis Supply Corp., 757 F.3d 92, 96 (2d Cir. 2014) (internal quotation marks omitted). Rule 59(e)

has no application here since no judgment has been issued. See Fed. R. Civ. P. 59(e) (“A motion

to alter or amend a judgment must be filed no later than 28 days after the entry of the

judgment.”). In any event, even if applicable, a court should provide relief under Rule 59(e) only

in rare cases. See United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009). Rule 59 motions, like

motions for reconsideration, are entrusted to the sound discretion of the district court. See LCS

Grp., 2020 WL 5077075, at *1.

                                             ANALYSIS

       Plaintiffs have not met the strict standard for reconsideration because Plaintiffs have not

provided to the Court anything that it overlooked that alters its conclusion that Plaintiffs failed

to make a showing of good cause for their failure to offer the DePuy-related opinions by the

September 21, 2020 deadline.




                                                 5
      Case 1:18-cv-04814-LJL-SDA Document 266 Filed 12/19/20 Page 6 of 7




       As an initial matter, the Court finds that DePuy’s counsel did not make a

misrepresentation to the Court. While there is some ambiguity as to whether, as stated by

DePuy’s counsel, there is “ongoing litigation in which the disqualified expert is engaged”

(11/24/20 Tr. at 14), since the Rowe case still is an open and pending litigation, based upon the

declarations submitted and the entire context of the statements made during oral argument, the

Court is satisfied that the statements of DePuy’s counsel did not constitute a misrepresentation

to the Court.

       In any event, the fact that the Rowe case is still an open and pending litigation does not

alter the fact that Plaintiffs, after serving the prior engineer expert’s report on September 21,

never sought an extension of the deadline to submit expert opinions against DePuy. See Rouviere,

2020 WL 6939646, at *3. Nor does it alter the fact that Plaintiffs knew, or should have known, of

the prior engineer expert’s previous relationship with DePuy at the time they served the prior

engineer expert’s report on September 21, such that they cannot now be heard to complain of

some possible bias that such expert had in favor of DePuy. See id. 6 Thus, as the Court previously

found, “Plaintiffs have failed to make a showing of good cause for their failure to offer the DePuy-

related opinions by the September 21, 2020 deadline.” Id.

                                            CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion, pursuant to Rule 59(e) of the Federal Rule

of Civil Procedure and Local Civil Rule 6.3, requesting the Court to alter, amend or set aside its

November 24 Order is DENIED.


6
 In its opposition memorandum, DePuy requests that Court award DePuy its attorneys’ fees and costs in
opposing Plaintiff’s motion for reconsideration. (See DePuy Opp. Mem., ECF No. 258, at 19-20.) However,
DePuy offers no statutory basis for the award of fees and costs and the Court finds none.


                                                  6
     Case 1:18-cv-04814-LJL-SDA Document 266 Filed 12/19/20 Page 7 of 7




SO ORDERED.

Dated:        New York, New York
              December 19, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     7
